DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
1. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
2. The information disclosure statements (IDS) submitted on 7/11/2019 and 3/6/2019 were filed prior to the mailing date of this action. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
3. The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the feature(s) canceled from the claim(s).  
Claim 1, workpiece
Claim 1, electronic memory
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing 
Claim Objections
4. Claim 13 is objected to because of the following informalities:    
Claim 13, “signalling” should read “[[signalling]] signaling”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
5. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-8 and 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 3, the claim language recites “wherein the optical system is configured to collect data”. However, the term “data” lacks proper antecedent basis. Specifically, it is not precisely clear if the recitation of the term “data” is meant to reference the “actual data” previously introduced. 
Claim 6, the claim language recites “further comprising the surface of the workpiece with electromagnetic radiation”. However, it is not precisely clear what the claim language requires of the surface of the workpiece. Specifically, a word seems to be missing between “comprising” and “the surface”. 
Claim 8, the claim language recites “a feed direction of a transport device transports the workpiece”. Specifically, there is an error or omission of words. This leads to the claim language failing to particularly point out and distinctly claiming the subject matter. 
Claim 11, last two lines, the claim recites “based pm the actual data”. It is not precisely clear what is intended by the phrase “pm”. Specifically, it is not precisely clear if this was meant to be a recitation of “on” instead of “pm”. 
Claim 14, the claim language recites “wherein the actual data references a length or a color of the at least one grinding medium”. However, as best understood by the examiner, claim 1 requires the actual data to be collected from the surface of the workpiece. Specifically, it is not precisely clear how data collected from the surface of the workpiece can reference features of the grinding medium. 
Claims 4, 5, 7 and 12-13 are rejected for depending upon a rejected base claim. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 15-18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Specifically, claim 1 is directed towards a method for operating a grinding device. Claims 15-18, which depend from claim 1, fail to further limit the subject matter of the method for operating a grinding device. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
6. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 15, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Draese et al. (WO 2015097146), hereinafter Draese.
Regarding claim 1, Draese teaches a method for operating a grinding device (fig. 3), comprising:
a. grinding of a surface of a workpiece (fig. 3, roll 20 with roll surface 24) with at least one grinding medium (fig. 3, grinding member 42), 
b. recording actual data of the surface of the workpiece after grinding with at least one data collection device (fig. 3, measuring apparatus 70; Draese teaches one or more measured variables related to the surface quality of the roll are determined and used as controlled variables for control (second to last paragraph on page 23 of the attached translation)), 
c. comparing the actual data with target data stored in an electronic memory in an electronic data processing device (Draese teaches the grinding device has a control device having at least one microprocessor and at least one memory connected to the microprocessor (eighth paragraph on page 6 of the attached translation). Additionally, Draese teaches the values recorded during grinding for the individual controlled variables are fed back and compared with the respective setpoint values for the controlled variables. The setpoint values , and 
d. adjusting at least one grinding parameter if a deviation of the actual data from the target data exceeds a predetermined limit (Draese teaches from the deviations of the respective control variables from the desired value, the controller then calculates values for one or more operating parameters for each controlled variable used in the control in order to counteract the deviation of the respective controlled variable from the desired value. These operating parameters are therefore the manipulated variables of control (fifth paragraph on page 25 of the attached translation).  
Regarding claim 2, Draese, as modified, teaches the claimed method as rejected above in claim 1. Additionally, Draese teaches wherein the at least one grinding parameter is 
- a speed of the at least one grinding medium (Draese teaches the orbital velocity of the grinding wheel, or the speed of the abrasive surface by the rotation of the grinding wheel, can be the adjustable manipulated variable (last two paragraphs on page 25 of the attached translation), 
- a feed speed of a transport device which transports the workpiece through the grinding device (The claim language recites the term “and/or”. Therefore, this limitation is not required to be taught by the prior art), 
- a grinding pressure and/or a dispersion of the grinding pressure of the at least one grinding medium on the workpiece(The claim language recites the term “and/or”. Therefore, this limitation is not required to be taught by the prior art), 
- an entry point at which the workpiece comes into contact with the at least one grinding medium(The claim language recites the term “and/or”. Therefore, this limitation is not required to be taught by the prior art), 
- a type of grinding medium(The claim language recites the term “and/or”. Therefore, this limitation is not required to be taught by the prior art), 
- a connection and/or switching on of grinding units(The claim language recites the term “and/or”. Therefore, this limitation is not required to be taught by the prior art), and/or 
- a grinding direction of the at least one grinding medium(The claim language recites the term “and/or”. Therefore, this limitation is not required to be taught by the prior art).  
Regarding claim 3, Draese, as modified, teaches the claimed method as rejected above in claim 1. Additionally, Draese teaches wherein the at least one data collection device has at least one optical system (fig. 4a) that comprises one or more of at least one camera (Draese teaches the measuring device may be an optical measuring device, such as a camera or another light detector (third to last paragraph on page 4 of the attached translation), and at least one light source (fig. 4a, light source 76), wherein the optical system is configured to collect data on at least one part of the surface of the workpiece (fig. 4a).  
Regarding claim 4, Draese, as modified, teaches the claimed method as rejected above in claim 3. Additionally, Draese teaches wherein the optical system collects data on an entirety of the surface of the workpiece (It would have been obvious to a person having ordinary skill in .  
Regarding claim 5, Draese, as modified, teaches the claimed method as rejected above in claim 3. Additionally, Draese teaches wherein the optical system collects data in real-time (Draese teaches a measurement of at least one measured quantity relating to the surface quality is preferably carrier out continuously (fourth paragraph on page 23 of the attached translation).  
Regarding claim 6, Draese, as modified, teaches the claimed method as rejected above in claim 3. Additionally, Draese teaches further comprising the surface of the workpiece with electromagnetic radiation from a beam direction when the at least one data collection device collects the actual data of the surface of the workpiece (fig. 4a, light source 76 irradiates a light beam on the roll surface 24; As best understood by the examiner, in light of the 35 USC 112(b) rejection mentioned above, Draese teaches the claim limitation).  
Regarding claim 7, Draese, as modified, teaches the claimed method as rejected above in claim 6. Additionally, Draese teaches wherein the beam direction is not perpendicular to the surface of the work piece (fig. 4a, roller surface 24; As best understood by the examiner, in light of the 35 USC 112(b) rejection mentioned above, Draese teaches the claim limitation).  
Regarding claim 8, Draese, as modified, teaches the claimed method as rejected above in claim 6. Additionally, Draese teaches wherein the beam direction is not perpendicular to a feed direction of a transport device transports the workpiece through the grinding device (fig. 2, bearing 34 moves in direction 52 along translation device 50 in order to accommodate and adjust the workpiece within the grinding device. Arrow 52 is parallel to the surface of the workpiece. Fig. 4a, the beam direction is not perpendicular to the surface 24 of the workpiece. Therefore, the beam direction is not perpendicular to the arrow 52. As best understood by the examiner, in light of the above 35 USC 112(b) rejections, Draese teaches the claimed limitations).  
Regarding claim 9, Draese, as modified, teaches the claimed method as rejected above in claim 1. Additionally, Draese teaches further comprising the steps of extracting an actual grinding pattern from the actual data, comparing said actual grinding pattern with a target grinding pattern (Draese teaches at least one measured value is at least one on the surface roughness of the roller and/or measured at least on a pattern formation of the roll surface (paragraph 4, page 7 of the attached translation) Additionally, Draese teaches typical target values for the surface roughness of rolls can be, for example, in the range of 0.01 μπ to 1 μη (seventh paragraph page 7 of the attached translation). It would have been obvious to a person having ordinary skill in the art that Draese teaches further comprising the steps of extracting an actual grinding pattern from the actual data, comparing said actual grinding pattern with a target grinding pattern).  
Regarding claim 10, Draese, as modified, teaches the claimed method as rejected above in claim 1. Additionally, Draese teaches further comprising exposing the workpiece to at least one grinding medium following adjustment of the at least one grinding parameter (Draese teaches a measurement of at least one measured quantity relating to the surface quality is .  
Regarding claim 15, Draese, as modified, teaches the claimed method as rejected above in claim 1. Additionally, Draese, as modified, teaches a grinding device (fig. 2) with at least one grinding medium (fig. 2, grinding medium 42), at least one data collection device (fig. 2, measuring apparatus 70), and at least one electronic data processing device (Draese teaches the grinding device has a control device having at least one microprocessor and at least one memory connected to the microprocessor (eighth paragraph on page 6 of the attached translation)), which is configured to conduct a method according to claim 1 (see above rejection of claim 1).  
Regarding claim 17, Draese, as modified, teaches the claimed invention as rejected above in claim 15. Additionally, Draese, as modified, teaches wherein the data collection device comprises a camera and/or at least one sensor (Draese teaches the measuring device may be an optical measuring device, such as a camera or another light detector (third to last paragraph on page 4 of the attached translation).  
Regarding claim 18, Draese, as modified, teaches the claimed invention as rejected above in claim 15. Additionally, Draese, as modified, teaches wherein the grinding device has a lighting device for illuminating the surface of the workpiece while the actual data is being captured (fig. 4a, light source 76).
Claims 1, 11, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Birang et al. (US PGPUB 20080227367), hereinafter Birang.
Regarding claim 1, Birang teaches a method for operating a grinding device (fig. 17, paragraphs 0083-0086), comprising:
a. grinding of a surface of a workpiece with at least one grinding medium (fig. 17, pad 18 and wafer 14), 
b. recording actual data of the surface of the workpiece after grinding with at least one data collection device (fig. 17, interferometer 32, [0053-0055]), 
c. comparing the actual data with target data stored in an electronic memory in an electronic data processing device (paragraphs 0083-0086; Birang teaches a ratio of the high frequency signal to the low frequency signal is computed and then computer 150 compares the computed ratio to a threshold or reference value 164 that was previously stored in local memory (paragraph 0086). Birang does not explicitly teach the local memory is an electronic memory. However, it would have been obvious to a person having ordinary skill in the art that the local memory is an electronic memory associated with the computer. Doing so would allow the computer to operate as intended), and 
d. adjusting at least one grinding parameter if a deviation of the actual data from the target data exceeds a predetermined limit (Birang teaches if the computed ratio exceeds the .  
Regarding claim 11, Birang teaches the claimed method as rejected above in claim 1. Additionally, Birang teaches further comprising 
collecting the actual data at different points in time (figs. 19a-19c teach collecting the actual data at different points in time), 
using the actual data collected at different points in time to identify a change in a grinding result (Birang teaches the computer compares the computed ratio to the reference value to alert the operator that nonuniformity of the polished layer exceeds an acceptable amount. Therefore, Birang teaches using the actual data collected at different points in time to identify a change in a grinding result), and 
determining a condition of the at least one grinding medium based pm the actual data collected at different points in time (Birang teaches the operator can adjust the process parameters to bring the process back into spec [0086]. Birang also teaches if the polishing rate is excessive, then the operator may recognize that it is appropriate to try a new batch of slurry or to adjust the pressure on the pad or to even replace the pad [0096]. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that once the computer notifies the operator that the nonuniformity of the polished layer exceeds an acceptable amount, the operator can adjust the process parameters or determine if the pad needs to be replaced [0096]. Doing so would allow the issue to be 
Regarding claim 12, Birang teaches the claimed method as rejected above in claim 11. Additionally, Birang teaches further comprising determining an exchange time at which the at least one grinding medium is changed (Birang teaches if the polishing rate is excessive, then the operator may recognize that it is appropriate to try a new batch of slurry or to adjust the pressure on the pad or to even replace the pad [0096]. Once the operator recognizes it is time to replace the pad, the operator is determining an exchange time at which the at least one grinding medium is changed).  
Regarding claim 14, Birang teaches the claimed method as rejected above in claim 12. Additionally, Birang teaches wherein the actual data references a length or a color of the at least one grinding medium (Birang teaches the actual data is computed into a computed ratio [0086]. Birang also teaches if the polishing rate is excessive, then the operator may recognize that it is appropriate to try a new batch of slurry or to adjust the pressure on the pad or to even replace the pad [0096]. The computed ratio indirectly references a length of the pad. Once the pad wears down, Birang teaches the operator recognizes when it is time to replace the pad.).  
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Birang et al. (US PGPUB 20080227367), hereinafter Birang, in view of Wuensch et al. (US PGPUB 20060178087), hereinafter Wuensch.
Regarding claim 13, Birang teaches the claimed method as rejected above in claim 12. Birang also teaches if the computed ratio exceeds the stored threshold value, computer 150 alerts the operator. Birang does not explicitly teach how the computer alerts the operator. 
further comprising signalling, with one or more of an optical signal and an acoustic signal, when the exchange time is reached.  
However, Wuensch teaches a sanding tool which alerts the operator via an optical or acoustic signal [0016].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Birang to incorporate the teachings of Wuensch to provide an optical or acoustic signal when the computer alerts the operator. Specifically, when the computer alerts the operator (as taught by Birang), it would have been obvious to alert the operator via an acoustic or an optical signal. Doing so would increase the effectivity of gaining the operators attention, which would allow the operator to appropriately adjust the process and allow the machine to get back online. Specifically, incorporating acoustic or optical signals would help decrease the amount of time the machine is offline.
Claims 1, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. (US PGPUB 20160059375), hereinafter Ito.
Regarding claim 1, Ito teaches a method for operating a grinding device (figs. 1 and 4), comprising:
a. grinding of a surface of a workpiece with at least one grinding medium (fig. 1, rough grinding means 46 and finish grinding means 51 for grinding wafer W), 
b. recording actual data of the surface of the workpiece after grinding with at least one data collection device (fig. 4, S01; imaging camera 92; [0048]), 
c. comparing the actual data with target data stored in an electronic memory in an electronic data processing device (fig. 4, S04; [0051], fig. 3B; Ito also teaches control means 96 for controlling all of the components of the grinding apparatus. The control means is configured by a processor for executing various processing and a memory [0035]. Although Ito does not explicitly teach the predetermined range D1 is stored on the electronic memory, it would have been obvious to a person having ordinary skill in the art before the effective filing date that the predetermined range is stored on the electronic memory. Doing so allows the control means to reference it in step S04. Additionally, doing so allows the device to function as intended.), and 
d. adjusting at least one grinding parameter if a deviation of the actual data from the target data exceeds a predetermined limit (Fig. 4, S06; if the deviation of the actual data from the target data exceeds a predetermined limit, the wafer is subjected to the polishing process again [0052]. Processing time of the wafer is being interpreted as the grinding parameter).  
Regarding claim 15, Ito teaches the claimed method as rejected above in claim 1. Additionally, Ito teaches a grinding device with at least one grinding medium (fig. 1, rough grinding means 46 and finish grinding means 51 for grinding wafer W), at least one data collection device (imaging camera 92), and at least one electronic data processing device (control means 96 [0035]), which is configured to conduct a method according to claim 1 (see above rejection of claim 1).  
Regarding claim 16, Ito teaches the claimed method as rejected above in claim 15. Additionally, Ito teaches wherein the at least one grinding medium includes at least a plurality of grinding media at least two of which are different from each other (fig. 1, rough grinding means 46 and finish grinding means 51 for grinding wafer W).  
Conclusion
7. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chang et al. (US PGPUB 20100035518) teaches a closed loop control of pad profile based on metrology feedback which is relevant to claimed invention.
Bettermann (US PGPUB 20200122290) teaches a grinding device similar to the disclosed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A GUMP whose telephone number is (571)272-2172. The examiner can normally be reached Monday- Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/M.A.G./Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723